Citation Nr: 1015825	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  05-17 505	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded the case for 
additional development in March 2007 and September 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The evidence demonstrates the Veteran's PTSD was incurred 
as a result of an in-service stressor.


CONCLUSION OF LAW

PTSD was incurred as a result of military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in April 2004, October 2004, and 
November 2007.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in November 2007.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  The present record 
includes all apparently available service treatment and 
personnel records, service department attempted stressor 
verification reports, service department morning reports for 
the Veteran's unit dated in July 1969, VA treatment records, 
VA examination reports, Social Security Administration (SSA) 
records, publicly available Internet documents, and the 
Veteran's statements in support of his claim.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the provided 
VA medical opinions obtained in this case are adequate as 
they are predicated on a substantial review of the available 
record and medical findings and consider the Veteran's 
complaints and symptoms.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  The available 
medical evidence is sufficient for an adequate determination.  
There is no reasonable possibility that, in the absence of a 
verified stressor, an additional medical examination could 
substantiate the Veteran's claim.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2009).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a Veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (20095).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

In this case, service treatment records are negative for 
complaint, treatment, or diagnosis of a psychiatric disorder.  
Records include a January 1969 report in which the Veteran 
complained of nerves, stating that he could not sleep because 
he was under pressure.  The examiner noted that the Veteran 
had many nervous problems, including getting divorced.  The 
diagnostic impression was inadequate personality with anxiety 
and the Veteran was prescribed Librium.  An August 1970 unit 
commander's request for a psychiatric examination noted a 
previous psychiatric examination on July 30, 1970; however, 
that psychiatric examination report is not included in the 
present record.  An August 1970 Mental Hygiene Consultation 
Service certificate noted the Veteran was examined 
psychiatrically and that he presented a background of marked 
social inadaptability prior to and during service.  A 
diagnosis of drug dependence, heroin, was provided and it was 
noted he had no qualifying mental or physical defects 
sufficient to warrant further disposition through medical 
channels.  The Veteran's September 1970 separation 
examination revealed a normal clinical psychiatric 
evaluation.  Service records show he was awarded the Vietnam 
Campaign Medal with 60 Device and the Vietnam Service Medal.  
He had twelve months of active service in the Republic of 
Vietnam with principal duties as a rifleman from May 19, 
1969, to September 22, 1969, assigned to Company B, 1st 
Battalion, 26th Infantry, 1st Infantry Division, and as an 
apprentice welder and welder from September 22, 1969, to 
April 13, 1970, assigned to various engineering units.  
Records show he received disciplinary action on several 
occasions during his service from January 1970 to August 
1970.  He received no awards or medals indicative of combat.  

The Veteran contends that he has PTSD, in essence, as a 
result of traumatic events he claimed to have experienced 
during active service in Vietnam.  He stated that he shot a 
very young Vietnamese girl who had approached his platoon 
with explosives protruding from her clothing and the 
appearance of having been drugged, that his sergeant had been 
killed in the same attack when he shot the young girl, that 
he was blown off an armored personnel carrier when it was hit 
by a rocket-propelled grenade with the resulting death of ten 
individuals, that he witnessed someone throw a hand grenade 
into a tent killing a serviceman, that he had been involved 
in fire fights, and that he had witnessed atrocities 
including the taking of ears and the hanging of dead enemy 
soldiers in trees.

Vet Center correspondence dated in July 2004 noted the 
Veteran had been seen on an irregular basis since 1991.  The 
examiner noted that his recall of events was so scattered 
that it was felt he might be lying, but that closer 
questioning and understanding of his mental state at the time 
of his service appeared to indicate that he witnessed severe 
brutality.  It was further noted that he clearly suffered 
from chronic symptoms of PTSD.  

The Veteran described various incidents during his service in 
Vietnam as stressful.  A serviceman first identified by the 
Veteran as his sergeant, F.L.G., who he stated was killed 
during a combat action is shown to have died prior to the 
Veteran's arrival in Vietnam.  A second serviceman identified 
by the Veteran as his sergeant, J.D.W., is shown to have died 
as a result of hostile action in July 1969, but that he 
served in a unit without any apparent connection to the 
Veteran.  

The RO contacted the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U.S. Armed Services Center 
for Unit Records Research (CURR)).  JSRRC indicated that it 
found that Company B, 1st Battalion, 26th Infantry was 
stationed as Lai Khe, Binh Duong Province during the 1969 
time frame.  It was noted that the unit history did not 
report the incident described by the Veteran as occurring at 
Long Binh during July 18, 1969 in which the Veteran's vehicle 
was hit by a grenade and 10 servicemen killed.  It was noted 
further that July 1969 Daily Staff Journals (DJ) of the 1st 
Battalion, 26th Infantry reported that on July 14, 1969, 
three mounted jeeps (Rat Patrols) roving and one dismounted 
roving, consisting of Company B, 1st Battalion, 26th Infantry; 
Company C, 1st Battalion, 26th Infantry; and Company D, 1st 
Battalion, 26th Infantry made contact with three Viet Cong 
coming out of the village, coming toward Rat Patrol 1.  Rat 
Patrol 1 engaged the enemy with small arms.  Rat Patrol 1 did 
receive return fire, possibly one rocket grenade or one 
rocket propelled grenade (RPG), impacting 50 meters away from 
Rat Patrol 1.  Rat Patrol 1 had one additional RPG fired at 
them on their final sweep.  There were negative casualties 
reported.  The DJ did not report which unit was Rat Patrol 1 
and the exact location of the attack.  JSRRC was also unable 
to document an attack on Company B, 1st Battalion, 26th 
Infantry at Long Binh where 10 members of Company B, 1st 
Battalion, 26th Infantry were killed along with a Sgt. J.S.W. 
at Long Binh during the July 18, 1969 time period.  

VA treatment records include diagnoses of PTSD dated from 
August 2004.  VA examination reports dated in October 2004 
and June 2009 included diagnoses of PTSD based upon the 
Veteran's history and report of symptoms.  The June 2009 VA 
examiner noted that the Veteran provided a credible history 
and that he experienced numerous and severe combat-related 
stressors including shooting and killing a young girl 
carrying a bomb, a horrific fire fight in which numerous Viet 
Cong were killed and left in rice paddies, incidents in which 
he witnessed buddies and fellow servicemen seriously wounded 
or killed, and numerous incidents in which his own life was 
in danger.  An Axis I diagnosis of PTSD was made as well as 
an Axis I diagnosis of major depressive disorder (MDD) which 
the examiner found possibly existed prior to service but most 
certainly subsequent to deployment to Vietnam and arising 
secondary to PTSD; he opined that MDD should be considered 
service-related and derivative of service-related PTSD.  

In a March 2010 brief in support of the claim the Veteran's 
service representative noted service records revealed an 
infantry MOS (military occupation specialty) during the first 
four months he was in Vietnam and that it was 
"inconceivable" that an individual with an infantry MOS in 
a war zone had not participated in combat operations.  It was 
also noted that "Internet" information indicated the 1969 
Tet Offensive continued sporadically into the summer of 1969.  
This information, however, was not provided for the record. 

Based upon the evidence of record, the Board finds that the 
Veteran's PTSD was incurred as a result of a verified in-
service stressor.  The available record demonstrates that a 
combat event identified as in-service stressor by the Veteran 
actually occurred and that he developed PTSD as a result of 
active service.  Service department records show the Veteran 
had a combat-related MOS, as a rifleman, during his period of 
service in the Republic of Vietnam from May 19, 1969, to 
September 22, 1969, and that an event similar to an attack he 
described on his unit is shown to have occurred on July 14, 
1969.  As indicated in Suozzi, supra, a stressor need not be 
corroborated in every detail.  Corroboration of a Veteran's 
personal participation in a stressful activity is not 
necessary.  See Pentecost v. Derwinski, supra.  His reports 
as to specific combat encounters with the enemy are 
considered to have been verified.  Therefore, entitlement to 
service connection for PTSD is warranted.




ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


